          Case 1:20-cv-01220-PKC Document 25
                                          24 Filed 05/29/20
                                                   05/28/20 Page 1 of 2


Brad M. Scheller                                                                           666 Third Avenue
212 692 6761                                                                            New York, NY 10017
bmscheller@mintz.com                                                                          212 935 3000
                                                                                                  mintz.com




                                             May 28, 2020


VIA ECF
Honorable P. Kevin Castel
United States District Court Judge
Southern District of New York
United States District Court
500 Pearl Street
Room 15C
New York, NY 10007

        Re:     Angela Clair et al. v. Peter Thomas Roth Labs LLC et al.
                S.D.N.Y. Case No. 1:20-cv-01220-PKC

Dear Judge Castel:

       The above-referenced action concerns false advertising allegations brought by three
women represented by California-based, Gutride Safier LLP, that claim that certain cosmetic
products marketed and sold by Manhattan-based Peter Thomas Roth Labs LLC (“PTR Labs”) did
not work as expected. Plaintiffs filed a Complaint (ECF No. 1) on February 12, 2020 naming PTR
Labs, as well as Peter Thomas Roth Global, LLC, Peter Thomas Roth, LLC, June Jacobs Labs,
LLC and June Jacobs Laboratories, LLC, as Defendants. On April 7, 2020, the Court entered an
Order extending the date for these entities to respond to the Complaint to June 13, 2020 and
adjourning the parties’ initial conference to June 29, 2020 at 2:00 PM (ECF No. 18). On May 5,
2020, Plaintiffs filed a First Amended Complaint (“FAC”) adding two additional Defendants –
Sephora USA, Inc. and Mr. Peter Thomas Roth – and numerous new allegations. We represent all
named Defendants.

       Under Rule 15 of the Federal Rules of Civil Procedure, which states that “[u]nless the court
orders otherwise, any required response to an amended pleading must be made within the time
remaining to respond to the original pleading or within 14 days after service of the amended
pleading, whichever is later,” the current deadline for the four originally-named Defendants is June
13, 2020 pursuant to the Court’s April 7 Order (ECF No. 18). We understand that Sephora USA,
Inc. was served with the FAC on May 12, 2020 and thus its deadline to respond is June 2, 2020.
Today we agreed to accept service of the summons and FAC on Mr. Roth and thus his deadline to
respond is June 18, 2020.



BOSTON        LONDON   LOS ANGELES        NEW YORK          SAN DIEGO         SAN FRANCISCO   WASHINGTON
                             MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
          Case 1:20-cv-01220-PKC Document 25
                                          24 Filed 05/29/20
                                                   05/28/20 Page 2 of 2


MINTZ

May 28, 2020
Page 2




         Notwithstanding that Defendants reserve all rights and arguments available to them in
responding to the Complaint, we write to respectfully request an extension of time, until
August 7, 2020 for all seven Defendants to answer or otherwise respond to the FAC. This request
for an extension of time is being made to establish a future uniform response date for all seven
entities and because (i) two Defendants were only recently served with the FAC, (ii) all Defendants
continue to experience significant ongoing business interruptions and complications as a result of
the COVID-19 pandemic, and (iii) the newly-added allegations against Sephora USA, Inc. and
Mr. Roth require additional time for investigation and the preparation of a response, particularly
in light of the difficulties imposed by COVID-19 in New York state. This is Defendants’ first
request for an extension in connection with the Amended Complaint and second request for an
extension in the case. Plaintiffs’ counsel has informed us that Plaintiffs do not oppose Defendants’
request to extend Defendants’ response deadline to August 7, 2020.

       In accordance with Paragraph 1.B of the “Individual Practices of Judge P. Kevin Castel,”
Defendants also respectfully request that the Initial Pretrial Conference set for June 29, 2020 be
continued to a date that is convenient for the Court, which is at least 14 days following Defendants’
deadline to respond to the FAC, and that the deadlines to submit a joint letter regarding the case
and a proposed Case Management Plan (as provided in ECF Nos. 13-14) be moved accordingly.
No Case Management Plan or Scheduling Order has been issued in this case.

        We thank the Court for its attention to this matter.

                                        Respectfully Submitted,

                                        /s/ Brad M. Scheller
                                        Brad M. Scheller

Cc:     All counsel of record (via ECF)


           Time to answer for all defendants is extended to
           August 7, 2020. The June 29, 2020 conference is
           adjourned to September 3, 2020 at 11:00 a.m.
           SO ORDERED.
           Dated: 5/29/2020
